Appeals by plaintiffs from judgments based upon jury verdicts of no cause of action rendered at a Trial Term of the Supreme Court, entered in Otsego County on June 26, 1953. Plaintiff-appellant appeals individually and as administrator of his wife’s estate from judgments against him as a result of an accident which caused his wife’s death and injury and property damage to him. In the course of the trial a report from a member of the State Police was repeatedly offered in evidence, a"nd was properly rejected by the trial court. Counsel for defendants referred to this report in his summation, and it was finally submitted to the jury and taken to the jury room. The member of the State Police, since deceased, did not witness the accident, and obviously his report was based on hearsay, from whom — no one knows. Nowhere in the record does it appear that this statement was admitted in evidence. Had it been it would have been error. The report not only included hearsay information, but a diagram of two vehicles colliding, with nothing to authenticate the diagram and no oppor*822tunity of cross-examination. It could well have prejudiced the jury, and must be considered a prejudicial error which requires a new trial. Judgments reversed, on the law and facts, and new trial ordered, with costs to abide the event. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [See post, p. 856.]